DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                   J.V.,
                                 Appellant,

                                     v.

  PROSPECTIVE ADOPTIVE FAMILY, ELIZABETH R. BERKOWITZ,
         ESQ. and ELIZABETH R. BERKOWITZ, P.A.,
                        Appellees.

                               No. 4D22-371

                           [November 3, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No. 50-2021-DR-
004498-XXX-NB.

   Katie Jay of Jay & Campbell, PLLC, Stuart, for appellant.

  Amy U. Hickman of Hausmann & Hickman, P.A., Plantation, for
appellees Elizabeth R. Berkowitz, Esq. and Elizabeth R. Berkowitz, P.A.

  Stephen H. Price of Cramer, Price & de Armas, P.A., Orlando, for
appellees Prospective Adopting Family.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.